C. A. 7th Cir. Certiorari granted limited to questions Nos. 2 and 3 presented by the petition for the writ, viz.:
“Where the key witness for the prosecution has given damaging evidence against the defendants and it is developed on cross-examination that the witness at the time of his arrest and on several occasions thereafter made written statements to the FBI in which he failed to implicate the defendants and in fact named another person as the one from whom he obtained the stolen merchandise, is it error to deny inspection and production of and cross-examination on the previous statements so that a full and complete disclosure may be had?
“Is it an undue restriction of cross-examination and deprivation of a fair trial to prohibit cross-examination of the Government’s key witness which would have shown that at the time he entered his plea of guilty to the offense about which he testified against the defendants his own case had been referred to the Probation Department for presentence recommendation; that the witness’ lawyer and the prosecutor had discussed disposition of the witness’ case in chambers with the Court the previous day; that he was advised by the Court that if he expected a recommendation for lenient sentence or for probation, it would be essential that he satisfy the Probation Department that he had given the law enforcement authorities *814full information, and that he was admonished by the Court that he would be ‘well advised’ to tell the probation authorities the whole story even though it might involve others.”
George F. Callaghan for Gordon, and Maurice J. Walsh for MacLeod, petitioners.
Solicitor General Perlman, Assistant Attorney General McInerney and Beatrice Rosenberg for the United States.